Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (9281305).


    PNG
    media_image1.png
    380
    484
    media_image1.png
    Greyscale



Claim 1. Yang teaches a semiconductor device comprising: 
a substrate (50); and 
a stack on the substrate, wherein the stack includes: 
a plurality of active layers (140, 220; please note that 220 is the channel layer for the second transistor layer 200) that are vertically stacked and spaced apart from each other; and 
a plurality of gate electrodes (122, 232, 302) that are on the plurality of active layers, respectively, and vertically stacked, wherein each of the plurality of active layers includes: 
a channel layer (140, 220; please note that 220 is the channel layer for the second transistor layer 200) under a corresponding one of the plurality of gate electrodes; and 
a source/drain layer disposed at a side of the channel layer and electrically connected to the channel layer (please see fig. 5 which shows that each channel layer has respective S/D regions), wherein the channel layer is made of a two-dimensional atomic layer of a first material (Yang teaches that the channel is made of molybdenum selenide (MoSe.sub.2), tungsten disulfide (WS.sub.2) or graphene).
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
Claim 4. Yang teaches a semiconductor device of claim 1, wherein the plurality of active layers are vertically overlapped with each other (please see fig. 2 and 5).
Claim 5. Yang teaches a semiconductor device of claim 1, wherein the plurality of gate electrodes are vertically overlapped with each other (please see fig. 2 and 5).
Claim 6. Yang teaches a semiconductor device of claim 1, wherein the stack further includes a plurality of interlayered insulating layers (240) between the plurality of active layers, respectively, and wherein each of the plurality of gate electrodes is provided in a corresponding one of the plurality of interlayered insulating layers 
It should be noted that fig. 2 does not show an ILD atop the top gate.  However, it would have been obvious to a PHOSITA at the time said invention was made to add an ILD atop the gate, similar to that seen for the bottom FET, since it would increase protection of the FET structure.
Claim 7. Yang teaches a semiconductor device of claim 1, wherein the source/drain layers of the plurality of active layers are vertically stacked and spaced apart from each other, and wherein the stack further includes a contact extending vertically and connecting the source/drain layers to each other (please see fig. 3B which shows  via 160 which connects the S/Ds; a PHOSITA would understand that this is a common connection).

Claim 8. Yang teaches a semiconductor device comprising: 
a substrate (50); 
a plurality of gate electrodes (122, 232, 302) that are vertically stacked on the substrate and spaced apart from each other; and 
a plurality of channel layers (140, 220; please note that 220 is the channel layer for the second transistor layer 200; please see fig. 5 which shows that each channel layer has respective S/D regions), 
wherein each of the plurality of channel layers is provided under a corresponding one of the plurality of gate electrodes (please see fig. 2 above), and 
wherein each of the plurality of channel layers comprises a two-dimensional atomic layer made of a first material (Yang teaches that the channel is made of molybdenum selenide (MoSe.sub.2), tungsten disulfide (WS.sub.2) or graphene).
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of eneadvor.

Claim 11. Yang teaches a semiconductor device (please see fig. 1 and 2) comprising: 
a substrate (50); 
a plurality of gate electrodes (122, 232, 302) that are vertically stacked on the substrate and spaced apart from each other; and 
a channel layer (140, 220; please note that 220 is the channel layer for the second transistor layer 200; please see fig. 5 which shows that each channel layer has respective S/D regions) between vertically adjacent ones of the plurality of gate electrodes (please see figure above),
wherein the channel layer comprises a two-dimensional atomic layer made of a first material (Yang teaches that the channel is made of molybdenum selenide (MoSe.sub.2), tungsten disulfide (WS.sub.2) or graphene).
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.

Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is objected to based on its dependency on claim 2.

Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is objected to based on its dependency on claim 9.

Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to based on its dependency on claim 12.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/           Primary Examiner, Art Unit 2894